United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1550
Issued: March 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 27, 2010 merit decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On November 13, 2008 appellant, then a 61-year-old clerk, filed an occupational disease
claim alleging that he sustained a torn ligament in his right index finger as a result of
employment activities, including pulling and pushing heavy equipment and sorting parcels. He
began to experience pain in the right index finger in July 2008. In August 2008 appellant sought
treatment and was diagnosed with a torn ligament and bone spurs. He opined that, because he

had bilateral carpal tunnel syndrome (CTS), the awkward positions required in handling and
sorting mail resulted in a torn ligament.1
By letter dated November 20, 2008, the Office informed appellant that the information
submitted was insufficient to establish his claim. It accepted that he performed the duties of
pushing and pulling heavy equipment as claimed. The Office explained, however, that appellant
was required to submit medical evidence establishing that he had a diagnosed medical condition
that was causally related to factors of his work activities.
In a letter dated January 2, 2009, appellant informed the Office that he was in the process
of obtaining a medical report in support of his claim.
By decision dated January 6, 2009, the Office denied appellant’s claim, finding that the
claimed work activities had occurred, but that there was no medical evidence of record which
contained a diagnosis which connected his right index finger condition to the accepted events.
On February 9, 2009 appellant requested reconsideration.
In an October 10, 2008 report, Dr. William R. Truluck, a Board-certified osteopath,
specializing in the field of orthopedic surgery, stated that appellant had been experiencing right
index finger pain since “November,” but noted “no real specific injury.” On examination, there
was point tenderness along the radial collateral ligament at the metatarsophalangeal (MP) joint of
the right index finger. Appellant had a significant amount of point tenderness along his A-1
pulley volarly on his right index finger with decreased range of motion of that joint. X-rays and
magnetic resonance imaging (MRI) scans revealed mild early degenerative changes of the right
index MP joint. The MRI scan showed a tear of the right index MP joint. Dr. Truluck’s
impression was a right index radial collateral ligament injury. The record contains a
December 11, 2008 report of an electrodiagnostic test performed by Dr. Frederick M. Vincent,
Sr., a Board-certified physiatrist and neurologist, who noted right ulnar neuropathy and some
carpal tunnel syndrome. The record also contains an August 14, 2008 report of a right hand
x-ray and an August 27, 2008 report of an MRI scan of the right hand.
Appellant submitted a September 9, 2008 report from Dr. Michael McDermott, an
orthopedic surgeon, whose examination revealed pain and redness around the
metacarpophalangeal (MCP) joint. Dr. McDermott noted that appellant’s symptoms suggested a
diagnosis of gout.
The record contains a December 16, 2008 narrative report from Dr. Kenneth E. Stephens,
a Board-certified orthopedic surgeon, who referenced appellant’s duties as a mail clerk, which
included sorting mail. Dr. Stephens described appellant’s history of treatment for his bilateral
carpal tunnel condition, for which he had undergone surgery in 1987. He stated that appellant
suffered from discomfort associated with his right index finger at A-1 pulley with decreased
flexion. Dr. Stephens reported that a December 11, 1008 electromyogram revealed bilateral

1

The Board notes that appellant has filed 12 separate claims for injuries to different body parts, including File
No. xxxxxx129, which was accepted for carpal tunnel syndrome.

2

median neuropathies; right ulnar neuropathy; and chronic neurogenic motor units in the C5-C6
nerve roots, indicating possible radiculopathy.
By decision dated March 13, 2009, the Office denied appellant’s claim, finding that he
failed to provide probative medical evidence to support a relationship between the right index
finger ligament tear and his cited work activities.
In a December 13, 2008 letter, appellant stated that his employment duties since 1996 had
included sorting, delivering, dispatching, scanning mail and maintaining express mail data on a
daily basis. Until recently, he had been able to manage his bilateral carpal tunnel condition while
working with restrictions.
On January 25, 2010 appellant requested reconsideration. In a November 17, 2009
report, Dr. Stephens noted that he had treated appellant for a right index finger stenosing
tenosynovitis and bilateral carpal tunnel syndrome. Appellant also had a suggestion of a right
ulnar neuropathy at the elbow. Dr. Stephens related that in the course of appellant’s job over the
course of the last several years, he used a pistol grip scanner, which required up to 1,000
activities a night using his finger and his wrist. He also stated that, during the course of
appellant’s work activities, he performed a significant amount of repetitive wrist flexion and
extension activities, noting that these types of activities have been shown to be related to a
median neuropathy and stenosing tenosynovitis. Dr. Stephens opined that appellant’s work
activities contributed to his ongoing condition.
By decision dated April 27, 2010, the Office denied modification of its March 13, 2009
decision. Noting that Dr. Stephens’ history of work exposure was inconsistent with appellant’s,
the Office found that the record did not contain a rationalized medical opinion on the issue of
causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.6 However, it is well established that proceedings under the Act are not
adversarial in nature and while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.7
The Office accepted that appellant was engaged in the employment activities as alleged.
It denied his claim, however, on the grounds that the medical evidence failed to establish a causal
relationship between his work activities and his diagnosed wrist and finger conditions. The
Board finds that the medical evidence of record generally supports a causal relationship between
appellant’s work activities and his wrist and finger conditions.
Dr. Stephens opined that appellant’s conditions were causally related to work activities.
On December 16, 2008 he described appellant’s symptoms relating to his bilateral CTS and his
right index finger condition. Dr. Stephens stated that appellant had discomfort associated with
his right index finger at A-1 pulley with decreased flexion. Noting that appellant’s duties as a
5

Id.

6

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 6; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

4

mail clerk included sorting mail, he reported on diagnostic test results, which revealed bilateral
median neuropathies, right ulnar neuropathy and chronic neurogenic motor units in the C5-C6
nerve roots, indicating possible radiculopathy. On November 17, 2009 Dr. Stephens stated that
he had treated appellant for a right index finger stenosing tenosynovitis and bilateral carpal
tunnel syndrome and noted a possible right ulnar neuropathy at the elbow. During the course of
appellant’s work activities, he performed a significant amount of repetitive wrist flexion and
extension activities that had been shown to be related to a median neuropathy and stenosing
tenosynovitis. Dr. Stephen opined that appellant’s work activities did, in fact, contribute to his
ongoing conditions. Although his reports do not adequately explain how appellant’s work
activities caused or aggravated his carpal tunnel syndrome and right finger condition, they
generally support causal relationship between his work duties and the diagnosed conditions.8
The Office found that Dr. Stephens’ description of employment duties was inconsistent
with those identified by appellant. Dr. Stephens noted that appellant used a pistol grip scanner
during the course of his employment, which required up to 1,000 activities a night using his
finger and his wrist. The Board finds that Dr. Stephens’ November 17, 2009 report clarifies
appellant’s scanning activities, as delineated in his December 13, 2008 letter and is not
inconsistent with appellant’s description of the job duties that allegedly caused or contributed to
his wrist and finger conditions.
On October 10, 2008 Dr. Truluck provided examination findings and reported
radiological findings which revealed mild early degenerative changes of the right index MP joint
and a tear of the right index MP joint. His impression was a right index radial collateral ligament
injury. Dr. Vincent’s December 11, 2008 electrodiagnostic test results indicated right ulnar
neuropathy and some carpal tunnel syndrome. On September 9, 2008 Dr. McDermott found pain
and redness around the MCP joint. As these reports do not provide any opinion on causal
relationship, they are of limited probative value on that issue. They do, however, support that
appellant was diagnosed with carpal tunnel syndrome and a torn ligament in his right index
finger.
On remand the Office should prepare a statement of accepted facts which includes a
description of appellant’s job duties and the times he performed various tasks. Thereafter, it
should develop the medical evidence as appropriate to obtain a rationalized opinion as to whether
his right finger or other upper extremity conditions are causally related to factors of his
employment.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
sustained an injury in the performance of duty.

8

As noted, File No. xxxxxx129 was accepted for bilateral CTS. The Board notes that new work activities in
which appellant engaged subsequent to his prior claim may constitute a claim for a new injury for aggravation of
CTS.

5

ORDER
IT IS HEREBY ORDERED THAT the April 27, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: March 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

